Citation Nr: 0102636	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, to include chloracne as a result of herbicide 
exposure.  

2.  Entitlement to service connection for a blood disorder, 
as secondary to status post infectious hepatitis.  

3.  Entitlement to service connection for acute porphyria, as 
a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to September 
1968.  These matters came to the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2000, the RO found that claim of entitlement to 
service connection for diabetes was not well grounded.  Since 
that decision, the Veterans Claims Assistance Act of 2000 was 
enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Unlike the version of the law in effect at the time of the 
rating decision, VA is now charged with the duty to assist 
almost every claimant, as well as the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought.  Accordingly, this issue is referred to the RO for 
revisitation under the Veterans Claims Assistance Act of 
2000.  Additionally, the RO should be aware of the proposed 
regulation adding diabetes Type-II to the list of presumptive 
diseases associated with herbicide exposure.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a skin disorder was denied by an unappealed rating 
decision in May 1994.

2.  Additional evidence received subsequent to the rating 
decision in 1994 includes duplicative medical records, 
testimony of the veteran at a personal hearing, lay 
statements, photographs, private medical records, and VA 
medical records.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for a skin disorder, to include chloracne as a 
result of herbicide exposure, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of service connection 
for a skin condition, to include chloracne as a result of 
herbicide exposure, is new and material, and therefore, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that at the time of his 
enlistment examination in 1963, the veteran had tinea cruris.  
In 1965, he was treated for skin irritation.  In 1966, he was 
treated for tinea corporis and tinea cruris.  He was treated 
for a recurrent rash in 1967.  The July 1968 separation 
examination was negative with regard to skin conditions, but 
the veteran did indicate a history of skin diseases on the 
medical history report.  

VA records show that in November 1983, the veteran expressed 
his belief that he was exposed to herbicides.  Regarding his 
skin, the examiner noted a diagnosis of tinea corporis.  The 
examiner also found that the veteran had been exposed to 
Agent Orange.  

In February 1984, VA received copies of July 1976 treatment 
reports from William Hall, M.D., which reflect the diagnoses 
and treatment of a rash.  In a March 1984 letter, Dr. Hall 
reported that the veteran was first seen in his office in 
July 1976 for complaints of a dry red rash with pruritus over 
his body and around his nails.  It was also noted that, by 
history, he had the same condition in 1966 while in Vietnam.  
Dr. Hall reported diagnoses of tinea corporis and 
onychomycosis.  

A VA examination was conducted in March 1984.  The examiner 
noticed that there was a generalized dermatitis with large 
papules with erythemous elements which were more prominent on 
the thighs, low back and abdomen.  The examiner also noted 
that there was some degree of folliculitis of an acneform 
type, and that the veteran's hair appeared to be thinning 
out.  The nails of the hands and feet were irregular and 
destroyed, and the skin of the palms of the hands was dry, 
scaly and fissuring.  The examiner reported an assessment of 
possible chloracne, and onychogryposis of the hands and feet.  

In September 1986, a hearing was conducted before a member of 
the Board.  The veteran testified that he first noticed a 
skin condition while in service.  He was initially told that 
his hepatitis was the cause of the skin condition.  The 
veteran also described the type of conditions he was under 
while in Vietnam.  He also noted that prior to his entry into 
service, he would have occurrences of prickly heat, but the 
type of condition he noticed in service did not appear to be 
the same as prickly heat.  

During a period of hospitalization in July 1985, it was noted 
that the veteran had a fungal infection of the skin and 
fingernails that was of a chronic nature.  It was indicated 
that during the hospital stay, there had been an exacerbation 
of the skin lesions, which was thought to be most likely 
secondary to detergent superimposed on the previous skin 
lesion.  VA records from 1985 and 1986, as well as those from 
the 1990s, include entries regarding the treatment of tinea 
corporis and onychomycosis.  In October 1986, the Board 
denied the veteran's claim of entitlement to service 
connection for a skin disorder, as a residual of Agent 
Orange, or, in the alternative, on the basis of aggravation.  

In a September 1991 letter, T. Clark, M.D., reported that the 
veteran had signs and symptoms of herbicide exposure.  He 
found that many of the skin reactions were consistent with 
chloracne lesions.  Dr. Clark noted that the medical records 
reflected a finding of tinea corporis, but that in March 
1984, chloracne was suspected.  He further indicated that 
over several years, he noticed skin changes and findings that 
were consistent with chloracne.  

When a VA examination was conducted in April 1994, the 
examiner reported a diagnosis of extensive tinea corporis and 
tinea unguium.  The examiner commented that objective signs 
of chloracne or porphyria cutanea tarda were not seen.  In a 
May 1994 rating decision, service connection for a skin 
condition due to herbicide exposure was denied on the basis 
that the condition diagnosed had not been associated with 
such exposure and that the condition was not shown during 
service or within the prescribed presumptive periods.  In May 
1994, the RO issued notification of the decision and 
information concerning the veteran's appellate rights.  The 
veteran did not appeal this decision.  Accordingly, in the 
absence of appellate action, the decision became final.  
Decisions of the RO are final under 38 U.S.C.A. § 7105; 
however, the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  First, there must be a determination as to 
whether there is new and material evidence to reopen the 
claim.  Id.  If the evidence is found to be new and material 
under these guidelines, the claim is reopened, and then the 
Board must evaluate the merits of the veteran's claims in 
light of all the evidence.  Id.  A decision regarding either 
is appealable.  Id.  The Court has stated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Therefore, the question now 
before the Board is whether new and material evidence has 
been added to the record subsequent to the May 1994 rating 
decision.  

Evidence submitted subsequent to the 1994 rating decision 
include lay statements, a duplicative private and VA medical 
records, photographs of the affected areas, testimony at a 
personal hearing before the RO in January 1999, VA medical 
records, and private medical records.  

In a 1985 statement, the veteran's spouse noted that the 
veteran had a skin rash that he contracted while in Vietnam.  
In lay statements dated in 1997 from various individuals 
acquainted with the veteran, observations regarding the 
appearance of the skin rashes were noted.  A statement 
received in 1997, from his former spouse reported that the 
veteran returned from Vietnam with a rash all over his body 
and he did not have any fingernails.  She noted that he 
continued to experience skin problems.  

VA outpatient treatment records from 1997 to 1998, indicate 
continued treatment for a skin disorder.  A VA outpatient 
treatment record dated in September 1997, found pustules that 
"could possibly be atypical chloracne."  Tinea corporis was 
also found 1997, and a recurrent fungal infection was shown 
in 1998.  In October 1998, a skin rash was noted as 
questionable porphyria cutanea tarda.  In November 1998, it 
was indicated that the veteran had rashes that were 
aggravated by sunlight, since his service in Vietnam.  The 
examiner reported a diagnosis of chronic fungal dermatitis 
and further indicated that it was unlikely a skin 
manifestation of porphyria.  

In January 1999, the veteran testified at a personal hearing 
conducted at the RO.  He described his skin condition and 
expressed his belief that the rashes were related to 
porphyria.  Prior to his entry into service, he stated that 
he had "jock itch," but during service he started breaking 
out in a different type of rash.  Private medical records 
received in 1999, included a June 1984 Agent Orange 
examination report.  It was noted that the veteran was using 
skin creams for a longstanding skin rash.  The examiner 
reported an assessment of skin rash, probably fungal.  

In this case, the Board finds that the VA outpatient 
treatment records are new and material.  The diagnoses of 
possible atypical chloracne and questionable porphyria 
cutanea tarda bear directly and substantially upon the issue 
at hand.  Accordingly, the Board finds this evidence is both 
new and material and the veteran's claim of entitlement to 
service connection for a skin disorder is reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of entitlement to service connection for 
skin condition, to include chloracne as a result of herbicide 
exposure, and to this extent only, the appeal is granted.  


REMAND

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a skin disorder.  Accordingly, this 
claim should be considered by the RO on a de novo basis prior 
to any further action by the Board.  Curry v. Brown, 7 Vet. 
App. 59, 67 (1994).  Additionally, the Board observes that 
the RO denied the claim of entitlement to service connection 
for a blood disorder on the basis that it was not well 
grounded.  The statutory requirement that a veteran submit a 
well-grounded claim, however, was repealed by the Veterans 
Claims Assistance Act of 2000, as discussed above.  Hence, 
due process requires that this claim be developed and 
readjudicated under the Veterans Claims Assistance Act of 
2000 on the merits.  Bernard, 4 Vet. App. at 392-94.  

Although the claims file includes VA medical records, the 
evidence is insufficient to decide any of these issues of 
service connection with any certainty.  As the Board cannot 
exercise its own independent judgment on medical matters, 
further examinations are required, to include opinions based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Under the new law, a veteran is entitled to 
a complete VA medical examination which includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Therefore, 
additional development is in order.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between his skin disorders, a blood 
disorder, and porphyria and his period of 
active military service.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded the 
appropriate VA examinations to determine 
the current nature and etiology of any 
current skin disorders, blood disorder, 
and acute porphyria.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  

a.  If a blood disorder is diagnosed, the 
examiner must offer an opinion whether it 
is as least likely as not that such 
disorder is related to the veteran's 
period of military service, to include 
exposure to an herbicide, or due to a 
service-connected disorder.  

b.  If acute porphyria is found, the 
examiner must offer an opinion as to 
whether it is as least as likely as not 
that such a disorder is related to the 
veteran's period of military service, to 
include exposure to an herbicide, or due 
to a service-connected disorder. 

c.  If chloracne or porphyria cutanea 
tarda is diagnosed, the examiner must 
offer an opinion, based on the a review 
of the service medical records, post 
service medical records, and lay 
statements of record, as to whether it is 
as least as likely as not that such a 
disorder became manifest within the year 
after the last date on which the veteran 
was exposed to an herbicide agent, and 
whether it was directly caused by 
exposure to an herbicide agent during 
service.  Additionally, the examiner must 
offer an opinion as to whether it is as 
least as likely as not that any skin 
disorder found is related to the 
veteran's period of military service, was 
aggravated by his military service, or is 
due to a service-connected disorder. 

d.   A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
veteran's claims of entitlement to 
service connection on the merits and with 
consideration of the Veterans Claims 
Assistance Act of 2000.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and they should then be given the 
opportunity to respond thereto.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

